department of the treasury internal_revenue_service washington d c uniform issue list may or tep oa a tax exempt and division government entities kkk legend taxpayer a spouse b individual c financial_institution d physician e ira x date date amount a dear ne this letter is in response to your ruling_request dated date as supplemented by correspondence dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of his individual_retirement_account ira ira x at financial_institution d he asserts taxpayer a age represents that he received a distribution of amount a from perjury in support of the ruling requested kkk page i that his failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 was due to the medical_condition of his son individual c taxpayer a represents that amount a has not been used for any other purpose taxpayer a represents that on date he withdrew amount a from ira x in anticipation of a separation or divorce from his wife spouse b taxpayer a and spouse b intended to obtain a separation agreement that would allow spouse b to roll over amount a into an ira in her name taxpayer a also represents that individual c age has suffered from a psychological medical_condition for several years that severely impairs his social interactions and physical well-being during the same month as date individual c’s condition worsened leading his physician physician e to prescribe a new medication physician e has provided a statement that the new medication caused individual c to have a psychotic breakdown this condition lasted several months during which individual c experienced episodes of severe aggression and paranoia requiring constant monitoring by his parents taxpayer a represents that his son’s illness prevented taxpayer a from either obtaining a separation agreement permitting spouse b to roll over amount a to an ira in her name or from returning amount a to ira x on date after individual c’s condition subsided taxpayer a deposited amount a back into ira x based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount a from ira x at financial_institution d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or in gross_income determined without regard to sec_408 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is inciudible wk sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover was caused by individual c’s medical_condition specifically the psychotic breakdown’ that physician e described as occurring during the 60-day rollover period and taxpayer a and spouse b’s roles as primary caretaker which resulted in taxpayer a depositing amount a into ira x after the 60-day deadline therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x pursuant to this ruling letter taxpayer a's contribution on date of amount a into ira x is deemed to have been timely made and deemed to constitute a rollover_contribution as long as all other requirements of code sec_408 except the day requirement are met with respect to such ira contribution no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent kae age if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely denz eo oh donzell tb employee_plans technical group éjohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc kkk
